DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: US10908280		Booij et al.		2021-02-02
D2: US20030003866		Overy et al.		2003-01-02
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.  Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.  Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.  Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10908280.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because at least all the features of claims 1-20 are included among the features of claims 1-20 of US10908280.


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.  
With regards to claim 1, the D2 reference discloses the utilization of a transmitting device (200) associated with a real-time locating system (¶ 0031), the transmitting device comprising: a first transducer (260) configured to transmit acoustic signals (250) having a first frequency, the acoustic signals including an identifying code of the transmitting device; and a beacon device (220) configured to transmit beacon data (240) via a short-range wireless communication technique (¶ 0001), wherein the beacon data includes information (¶¶ 0007, 0039) that may be used by a receiving device (100) in decoding the transmitted acoustic signals, the information (¶ 0037) describing a subset of codes in use in a vicinity of the beacon device.
With regards to claim 2, the D2 reference discloses the beacon data further includes timing information for timing synchronization of the receiving device (¶ 0062).
With regards to claims 3 and 8, the D2 reference discloses the utilization of a second transducer (¶ 0048) configured to transmit second acoustic signals having a second frequency (¶ 0037).
With regards to claims 4, 6, 9, 12, 16, and 17, the D2 reference discloses the utilization of a radio frequencies (¶ 0001).
With regards to claims 5, 6, 10, 11, and 18, the D2 reference discloses the utilization of a of any known protocol (¶ 0026).
With regards to claims 7, 14, and 20, the D2 reference discloses the utilization of Bluetooth (¶ 0001).
With regards to claim 13, the D2 reference discloses the footprint of the first transducer (100) and a footprint of the beacon (200) device are matched in size (Fig. 3).
With regards to claim 15, the D2 reference discloses the utilization of a wireless communication device associated with a real-time locating system, the wireless communication device comprising: a first transducer (100) configured to receive first acoustic signals having a first frequency; a first wireless receiver (120) configured to receive beacon data via a short-range wireless communication technique; and a wireless transmitter configured to transmit location information to a server (¶¶ 0019, 0030) via a wireless protocol. 
With regards to claim 19, the D2 reference discloses the utilization of a cellular protocol (¶ 0001).
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645